Citation Nr: 0831326	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to basic 
eligibility for VA nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by: American Defenders of Bataan and 
Corregidor, Inc.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from September 1, 1941 to August 8, 1942, and with 
the Regular Philippine Army from July 17, 1945 to June 30, 
1946.  He was a prisoner-of-war (POW) from April 10, 1942, to 
August 8, 1942.  The veteran died in August 1986.  His widow 
is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a February 2006 rating 
action of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the appellant's attempt to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death; by letter dated in February 2006, the RO 
also confirmed its previous denial of the claim for 
nonservice-connected death pension, and entitlement to 
accrued benefits.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will contact the appellant if additional 
action is required on her part.  



FINDINGS OF FACT

1.  In a decision letter dated in October 2002, the RO denied 
the appellant's claim for entitlement to nonservice-connected 
death pension benefits based on the finding that her deceased 
spouse did not have qualifying service as a veteran; the 
appellant did not appeal the October 2002 decision within one 
year of being notified.  

2.  The evidence submitted since the October 2002 decision is 
either cumulative or redundant.  

3.  No claim for any periodic VA benefit was pending at the 
time of the veteran's death.  

4.  A claim for entitlement to accrued benefits was not 
submitted to VA by the appellant within one year of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied basic 
eligibility for entitlement to death pension benefits, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for basic eligibility for entitlement to death 
pension benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).  

3.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). In a new 
and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2005 from the RO to the appellant 
which was issued prior to the RO decision in February 2006.  
That letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  By letter dated 
in January 2007, the appellant indicated that she had no 
further information to submit in support of her claim.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for nonservice-connected death pension and 
entitlement to accrued benefits, and given that she has been 
provided all the criteria necessary for establishing 
eligibility for death pension benefits and entitlement to 
accrued benefits, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
To that extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2007).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the appellant filed her petition to reopen the 
claim for death pension after August 29, 2001, the Board will 
apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Legal Analysis-death pension benefits.

The RO denied entitlement to nonservice-connected death 
pension benefits in an October 2002 decision.  The appellant 
did not appeal the October 2002 decision.  The determination 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  Benefits were 
denied because the deceased did not have qualifying service 
for pension benefits.  

In October 2005, the appellant filed a claim to reopen 
entitlement to nonservice-connected death pension benefits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Evidence considered at the time of the October 2002 decision 
included USAAC Form 622 from the Adjutant General of the 
United States Army, dated in April 1969, certifying that the 
veteran's was verified as follows: Pre-war service from 
November 1, 1941, to December 7, 1941; beleaguered from 
December 8, 1941, to April 8, 1942; no casualty status from 
August 9, 1942 to July 16, 1945; and Regular Philippine Army 
service from July 17, 1945 to June 30, 1946.  The service 
department certification indicated that the veteran was 
determined to be in a prisoner of war (POW) status from April 
10, 1942 to August 8, 1942.  

Evidence submitted since the last final decision in October 
2002 includes a duplicate copy of the certification from the 
Adjutant General, verifying that the veteran was a member of 
the Philippine Commonwealth Army from December 8, 1941 to 
April 8, 1942; he also served with the Regular Philippine 
Army from July 17, 1945 to June 30, 1946.  Also submitted was 
a copy of certifications from the Armed Forces of the 
Philippine Office of the Adjutant General dated in July 1986 
and September 1999, as well as private treatment reports.  

Regarding the duplicate copies of the service verification 
from the , the Board finds that this evidence is not new, as 
it is duplicative of evidence previously considered by the RO 
in 2002.  

Regarding the July 1986 and September 1999 certifications 
from the Armed Forces of the Philippine Office of the 
Adjutant General, the Board finds that the evidence is not 
material.  The certification essentially notes that the 
veteran had service with the Philippine Commonwealth Army; 
thus, it cannot suffice to qualify the appellant for 
nonservice-connected death benefits.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are not included 
for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.7(p), 3.40(b) and (d), 3.203.  With respect to the 
newly-received medical reports, the Board notes that not one 
of the reports addresses the unestablished fact regarding the 
veteran's military service.  As the evidence submitted since 
the RO's 2002 decision is not new and material, the claim may 
not be reopened.  

At the time of the prior denial, there was no proof that the 
deceased had qualifying service for pension benefits.  That 
fact has not changed.  Given the absence of receipt of any 
new and material evidence since the October 2002 
determination, the claim of entitlement to basic eligibility 
for nonservice-connected death pension benefits remains 
final, and the appeal is denied.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  


III.  Legal Analysis-Accrued Benefits.

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in August 1986.  The 
appellant filed her application for VA benefits in 2005 more 
than one year after her spouse's death.  Therefore, the Board 
concludes that the appellant's claim for accrued benefits 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.  


ORDER

The application to reopen the claim of entitlement to basic 
eligibility for VA nonservice-connected death pension 
benefits is denied.  

Entitlement to accrued benefits is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).).  

After examining the record, the Board concludes that further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  
The evidence currently on record is insufficient for the 
purpose of ascertaining whether the cause of the veteran's 
death is related to service or a service-connected 
disability.  

The record indicates that the veteran died in August 1986.  
The certificate of death indicates that the immediate cause 
of death was cardiorespiratory arrest, secondary to acute 
respiratory failure, secondary to airway obstruction, 
secondary to thyroid carcinoma.  The terminal hospital 
records that are in the claims file, which appear to be 
incomplete, indicate that the veteran was treated for 
complications from thyroid cancer just prior to his death.  
The service medical records on file are negative for any 
findings relating to the apparent cause of the veteran's 
death, carcinoma of the thyroid, or any of its complications.  
There are no relevant post-service medical records until 
decades after service, with no suggestion in those records of 
a nexus to service.  However, a patient record case from 
Chong Hua hospital indicates that the veteran was 
hospitalized from June 4, 1946, to June 20, 1946 for 
papillary thyroid carcinoma.  

In a supplemental statement of the case, issued in October 
2006, the RO appears to be challenging the credibility of the 
patient record case history provided by Chong Hua hospital.  
Specifically, the RO indicated that the appellant had been 
advised that submission of fraudulent evidence can lead to 
the forfeiture of current or further entitlement to VA 
benefits.  The RO suggests that the hospital report from 
Chong Hua is a fabrication, although an official 
determination of such has not been made.  The Board requests 
that at a minimum that the RO make an attempt to obtain, if 
possible, copies of the original treatment reports associated 
with the period of hospitalization at Chong Hua hospital in 
June 1946.  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  VA has defined "fraud" as "[a]n act committed 
when a person knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by [VA] (except 
laws relating to insurance benefits)."  38 C.F.R. § 3.901(a) 
(2007).  VA has also defined "fraud" as "an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining . . . eligibility for [VA] benefits, with knowledge 
that the misrepresentation or failure to disclose may result 
in the erroneous award or retention of such benefits." 38 
C.F.R. § 3.1(aa) (2) (2007).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should take the necessary 
steps in order to obtain a copy of the 
original hospital report of the veteran's 
hospitalization at Chong Hua Hospital in 
June 1946.  Also, the RO should obtain 
the complete terminal hospital report, 
including clinical notes and diagnostic 
data, from Chong Hua hospital dated in 
July 1986.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
treatment reports, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) state that the RO was 
unable to obtain the original hospital 
report; (b) briefly explain the efforts 
that the RO made to obtain it; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and her representative must 
then be given an opportunity to respond.  

2.  Thereafter, the appropriate 
investigative arm of the VA should review 
the above documents, including the 
hospital reports from Chong Hua hospital, 
and determine whether the June 1946 
hospital reports, if they exist, are 
legitimate or fabrications.  

3.  If it is determined that the June 
1946 hospital records are legitimate, the 
claims file and a copy of this remand 
should be forwarded to the appropriate VA 
physician, preferably an oncologist, for 
review and an opinion as to the etiology 
of the veteran's thyroid cancer.  The 
examiner is request to review file, with 
particular emphasis on the veteran's 
treatment records in 1946, and render an 
opinion as to whether it is at least as 
likely as not that his fatal cancer was 
incurred or aggravated during his 
military service.  A complete rationale 
must be provided for all conclusions 
reached and opinions expressed.  

4.  The RO should then readjudicate the 
claim regarding whether new and material 
evidence was received to warrant 
reopening of the appellant's claim.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


